DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020, 08/07/2020 and 05/01/2021 are being considered by the examiner.
Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification. In particular, the prior art fails to teach “… determining, by the mobile device, a video list and a tree field in the interactive audio- video directory according to the audio-video clip; drawing, by the mobile device, a tree relationship in the interactive audio-video directory according to the tree field and editing, by the mobile device, the tree relationship according to the video list; and generating, by the mobile device, the interactive audio-video according to the video list and the tree relationship in the interactive audio-video directory.”  This, in combination with the remaining limitations, is deemed allowable over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 13 recites “A computer readable non-volatile storage medium, comprising a computer readable instruction, and the computer readable instruction, when read and executed by a computer, causes the computer to perform a method for generating an interactive audio- video; wherein the method comprises…”

Applicant’s specification states the following:

[0026] According to some embodiments, a computer readable non-volatile storage medium is provided, including a computer readable instruction, and the computer readable instruction, when read and executed by a computer, causes the computer to perform the method for generating the interactive audio-video based on the mobile terminal described above.

[0068]   Based on the same technical concept, an embodiment of the present disclosure further provides a computer readable non-volatile storage medium, including a computer readable instruction, and the computer readable instruction, when read and executed by a computer, causes the computer to perform the above method for generating the interactive audio-video based on the mobile terminal. 


Examiner suggests adding the term “non-transitory” to overcome the rejection. 

Claims 14-18 are dependent on Claim 13 but do not further limit the claimed invention to statutory subject matter. Therefore, claims 14-18 inherit the 35 U.S.C. 101 issues of the independent claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Azvine US 20080140657 A1, Berkowitz US 20120265744 A1, Burkitt US 20140123178 A1, Burkitt US 20140366068 A1, Chaudhri US 20180332211 A1, Cheng US 20140328570 A1, Krishnaswamy US 20180276841 A1, Oh US 20200027202 A1, Pivetta US 20210058401 A1, Searle US 20160196131 A1, Srivastava US 20210326191 A1, Syed US 20170228600 A1, Tusch US 20210279475 A1, and Venkatraman US 20160253679 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAHAR AQIL RIAZ/               Examiner, Art Unit 2424